THE THIRTEENTH COURT OF APPEALS

                                   13-20-00204-CV


                                    Ex Parte G.H.


                                  On Appeal from the
                    329th District Court of Wharton County, Texas
                           Trial Court Cause No. CV51935


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERED. Costs of the

appeal are adjudged against appellee.

      We further order this decision certified below for observance.

December 3, 2020